Citation Nr: 1705381	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  03-17 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disorder, to include as secondary to service-connected chronic low back strain, fibromyalgia and/or degenerative changes of the right knee.

2.  Entitlement to service connection for a bilateral ankle disorder, to include as secondary to service-connected chronic low back strain, fibromyalgia and/or degenerative changes of the right knee.

3.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected chronic low back strain, fibromyalgia and/or degenerative changes of the right knee.

4.  Entitlement to an effective date prior to October 18, 2008 for the award of service connection for hypertensive retinopathy of the bilateral eyes.

5.  Whether clear and unmistakable error (CUE) is present in an April 2003 rating decision that denied entitlement to service connection for tinnitus.

6.  Whether CUE is present in an August 2005 rating decision that granted service connection for fibromyalgia but did not assign a separate compensable rating for irritable bowel syndrome.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from June 1974 to June 1978.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The matter is now handled by the RO in St. Paul, Minnesota.   

Historically, in a June 2007 decision, in pertinent part, the Board denied service connection for a bilateral hip disorder, a bilateral ankle disorder, and a left knee disorder.  The Veteran appealed the June 2007 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2009 Memorandum Decision, the Court vacated the Board's June 2007 decision as to each issue, and remanded the case to the Board.

In a June 2011 decision, the Board again denied the three service connection claims on appeal.  The Veteran appealed the June 2011 Board decision to the Court and, in a June 2013 Memorandum Decision, the Court vacated the Board's decision as to each issue, and remanded the case to the Board.  

In May 2014 and February 2015, the Board remanded these claims for additional development.  Unfortunately, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a bilateral hip disorder, a bilateral ankle disorder, and a left knee disorder.  She also seeks entitlement to an earlier effective date for the award of service connection for hypertensive retinopathy of the bilateral eyes, and asserts there is CUE in a April 2003 rating decision that denied entitlement to service connection for tinnitus and an August 2005 rating decision that granted service connection for fibromyalgia but did not assign a separate compensable rating for irritable bowel syndrome.

First, the Board notes that the development directed by the Board in its last two remands was not accomplished.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The May 2014 and February 2015 Board Remands instructed the RO to schedule a Board Videoconference hearing for the issue of entitlement to an earlier effective date for the award of service connection for hypertensive retinopathy of the bilateral eyes.  As noted in a December 2015 email, the Veteran's claim was transferred to Chicago, with instructions for a video hearing to be scheduled.  The file was then certified to the Board.  To date, this hearing has not been scheduled.  

Additionally, the February 2015 Board Remand instructed the RO to send the Veteran a statement of the case for the CUE issues.  The RO completed this, and in response to the April 2015 statement of the case, the Veteran submitted a timely VA Form 9 in May 2015, at which time she indicated she desired to have a videoconference hearing on the CUE issues, as well.  To date, a hearing has not been scheduled for these issues.  On remand, a hearing on these issues also must be scheduled.

Finally, the Board notes that in a June 2013 Memorandum Decision, the Court found that the February 2011 VA examiner did not offer any rationale as to why he concluded that the Veteran's service-connected disabilities did not aggravate the claimed disorders.  The Court found the February 2011 opinion regarding aggravation was inadequate due to a lack of rationale.  In the May 2014 Remand, the RO was instructed to obtain medical opinions, but failed to do so.  The RO was again instructed to obtain medical opinions in the February 2015 Board Remand.

Medical opinions were obtained in August 2015.  The examiner opined that the claimed disorders were less likely than not aggravated by the Veteran's service-connected disabilities.  For each disorder, the examiner copied the same opinion and stated that there was no evidence of any connection.  The examiner stated that there is clearly no abnormal gait that could have placed undue strain on the hips, knees, or ankles.  Continuing, the examiner stated that there was no severe injury that could have permanently worsened the condition beyond its natural progression; that the natural progression is often worsening over the years due to the stress of normal physical daily activities.  

The Board finds that the August 2015 opinions are too generalized and do not fully discuss whether the Veteran's service-connected disabilities aggravate her claimed disorders.  Although the examiner noted that the Veteran's low back disorder and right knee disorder do not cause an altered gait that would aggravate the Veteran's claimed disorders of the hips, ankles, and left knee, the opinion contains no specific discussion about the Veteran's disorders, and in particular, there is no rationale or discussion on the asserted relationship between the Veteran's claimed disorders and her fibromyalgia.  The Veteran has asserted that her service-connected right knee, low back and fibromyalgia disabilities aggravate her claimed bilateral hip, bilateral ankle and left knee disorders.  The Board finds that addendum opinions are necessary that fully discuss the Veteran's claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim). 

Furthermore, the Veteran has submitted a medical study that indicates a possible relationship between low back pain and hip disease.  See "The Association Between Low Back Pain and Osteoarthritis of the Hip and Knee: A Population-Based Cohort Study."  Additionally, the Board notes that a September 1999 VA examiner opined that the Veteran's back condition could worsen degenerative joint disease, fibromyalgia, ankle and knee conditions, however, no rationale or discussion was provided.  On remand, the examiner should review and address this pertinent evidence.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a Board Videoconference hearing to be held at the RO before a Veterans Law Judge to address the issues of: entitlement to an effective date prior to October 18, 2008 for the award of service connection for hypertensive retinopathy of the bilateral eyes, whether CUE is present in an April 2003 rating decision that denied entitlement to service connection for tinnitus, and, whether CUE is present in an August 2005 rating decision that granted service connection for fibromyalgia but did not assign a separate compensable rating for irritable bowel syndrome.

The RO should send notice of the scheduled hearing to the Veteran and her representative, a copy of which should be associated with the claims file. 

2.  Obtain addendum opinions for the Veteran's claimed bilateral hip, bilateral ankle, and left knee disorders.  If the examiner determines that additional examinations of the Veteran are necessary to provide reliable opinions and rationale as to aggravation, such examinations should be scheduled. The claims folder should be made available to and reviewed by the examiner.

The examiner should offer the following opinions:

a) Is it as likely as not (50 percent probability or greater) that the bilateral hip disorder is proximately due to or aggravated (permanently worsened in severity) by the Veteran's low back disability?

b) Is it as likely as not (50 percent probability or greater) that the bilateral hip disorder is aggravated (permanently worsened in severity) by the Veteran's fibromyalgia?

c) Is it as likely as not (50 percent probability or greater) that the bilateral hip disorder is proximately due to or aggravated (permanently worsened in severity) by the Veteran's right knee disability?

d)  Is it as likely as not (50 percent probability or greater) that the bilateral ankle disorder is proximately due to or aggravated (permanently worsened in severity) by the Veteran's low back disability?

e)  Is it as likely as not (50 percent probability or greater) that the bilateral ankle disorder is proximately due to or aggravated (permanently worsened in severity) by the Veteran's fibromyalgia?

f)  Is it as likely as not (50 percent probability or greater) that the bilateral ankle disorder is proximately due to or aggravated (permanently worsened in severity) by the Veteran's right knee disability?

g) Is it as likely as not (50 percent probability or greater) that the left knee disorder is proximately due to or aggravated (permanently worsened in severity) by the Veteran's low back disability?

h) Is it as likely as not (50 percent probability or greater) that the left knee disorder is proximately due to or aggravated (permanently worsened in severity) by the Veteran's fibromyalgia?

i) Is it as likely as not (50 percent probability or greater) that the left knee disorder is proximately due to or aggravated (permanently worsened in severity) by the Veteran's right knee disability?

The examiner must address and offer comments on:

i) the medical study submitted by the Veteran, "The Association Between Low Back Pain and Osteoarthritis of the Hip and Knee: A Population-Based Cohort Study" which indicates a possible relationship between low back pain and hip disease; and, 

ii)  the September 1999 VA examiner's opinion that the Veteran's service-connected back disability could worsen degenerative joint disease, fibromyalgia, ankle and knee conditions. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

The examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology. 

The opinions should address the specifics of this Veteran's medical history and the relevant medical science as applicable to these issues.

3. After completion of the above and compliance with the requested actions has been ensured, readjudicate the claims in light of all the evidence of record. 

If the determinations remain adverse to the Veteran, she and her representative should be furnished with a Supplemental Statement of the Case. 

An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

4.  The RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. 

If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken. See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




